Title: Thomas Jefferson to Anthony Charles Cazenove, 25 December 1817
From: Jefferson, Thomas
To: Cazenove, Anthony Charles


                    
                        
                            Monticello 
              Dec. 25. 17.
                        
                        Th: Jefferson acknoleges the reciept of b a paper bundle of books from mr Vanderkemp thro’ the kindness of mr Cazenove, to whom he begs leave to return his thanks and to salute him with esteem & respect.
                    
                    
                        He is in duty bound to add that an absence of 6. weeks has prevented an earlier acknolegement of mr Cazenove’s favor.
                    
                